United States Court of Appeals
                      For the First Circuit


No. 18-2075

                     LUIS A. FELICIANO-MUÑOZ;
                        AIR AMERICA, INC.,

                      Plaintiffs, Appellants,

                                v.

                     FRED J. REBARBER-OCASIO,

                       Defendant, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

           [Hon. Marcos E. López, U.S. Magistrate Judge]


                              Before

                    Torruella, Dyk,* and Barron,
                          Circuit Judges.


     José R. Olmo-Rodríguez, for appellants.
     Carlos A. Mercado-Rivera, with whom Mercado       Rivera   Law
Offices was on brief, for appellee.



                          August 11, 2020




*   Of the Federal Circuit, sitting by designation.
           TORRUELLA, Circuit Judge.          Plaintiff-Appellant Luis A.

Feliciano-Muñoz ("Feliciano") appeals the district court's grant

of summary judgment and dismissal of his complaint with prejudice

with respect to his breach of contract and incidental deceit claims

against Defendant-Appellee Fred J. Rebarber-Ocasio ("Rebarber").

Although we agree with the district court that the exact nature of

Feliciano's allegations are elusive, we find that the district

court erred in concluding that Feliciano did not assert a breach

of contract claim.     The court also abused its discretion when it

employed   the    Federal   Rules   of    Civil    Procedure     Rule    12(b)(6)

standard   in    dismissing   Feliciano's     breach      of   contract    claim,

instead of the summary judgment standard, when the court had before

it a motion for summary judgment.                 Therefore, we vacate the

district   court's     decision     on     this   issue    and    remand     with

instructions to reinstate the breach of contract claim.                 Regarding

Feliciano's secondary theory of liability related to deceit or

"dolo," we affirm the district court's grant of summary judgment.

                                     I.

A.   Factual Background

           In September 2014, Feliciano approached Rebarber to buy

all of the shares of Air America, Inc. ("AA"), an outfit owned by

Rebarber   that    provided   airline      services    pursuant    to     Federal

Aviation Regulations Part 135.           In an earlier commercial venture,


                                     -2-
Feliciano had bought and owned Cub Pipers, small one-passenger

airplanes, which are considerably different from the multi-engine,

multi-passenger     commercial     airplanes      that    comprised      AA's    six

airplane fleet.

              Feliciano first sent Rebarber a letter of intent ("LOI")

on September 30, 2014, in which he proposed to purchase one hundred

percent of AA's shares at a price of $1,500,000.                On October 21,

2014, Rebarber sent an email rejecting the terms of the first LOI,

stating his intention that the deal be "as is" without language

qualifying the deal as "offer subject to" or "satisfaction to the

buyer." The email stated that "[i]t was [Rebarber's] understanding

that   [the    buyer]   ha[d]   everything     [he]      need[ed]   to    make    an

unconditional offer" and that Rebarber was "more than willing to

be accountable for any claims, penalties, fees, law[suits], unpaid

invoices, etc[.] up to the closing date."                Feliciano then sent a

second LOI on November 6, 2014, and finally, a third was issued on

November 12, 2014, which Rebarber signed.                The final LOI did not

contain   language      to   the   effect    of    "offer     subject     to"    or

"satisfaction to the buyer" and did not reference the condition of

the airplanes or guarantee the operation of the airline or the

retention of employees or pilots.           Nor did the final LOI include

"as is" language.




                                     -3-
            During this period, to assist him with the purchase,

Feliciano hired two accountants and an aviation consultant, Verlyn

Wolfe.     Wolfe's company Wolfe Aviation offers advice on aircraft

acquisitions, sales, and services.      Rebarber provided Feliciano

with spreadsheets containing information about the airplanes that

had been requested by the aviation consultant.      Rebarber provided

the airplane serial numbers, as well as lists of the airplanes'

avionics    and   equipment.    According   to   Feliciano,   Rebarber

disallowed mechanical inspection of the airplanes because it would

hurt the morale of AA's employees if they believed Rebarber was

selling.     Still, Feliciano, accompanied by his accountant, was

allowed to, and did in fact, visually inspect the airplanes and

take pictures, including photos of one of the plane's interior.

As Feliciano pursued AA, at least one of his consultants attempted

to sway him to abandon the deal, advice that he did not heed.

            The deal culminated on December 17, 2014, when Feliciano

and Rebarber executed a Stock Purchase Agreement ("SPA").       For a

price tag of $1,300,000, Rebarber sold eighty percent of his stock

in AA to Feliciano.      In addition to a prior $100,000 deposit,

Feliciano paid $950,000 at signing with a final installment of

$250,000 scheduled for twelve months later, secured by a lien on

one of the company's airplanes.    The SPA stated that it contained

the entire agreement between the parties.    The SPA, like the third


                                  -4-
LOI, contained neither "as is" language, nor the language "offer

subject to" or "satisfaction to the buyer" and did not expressly

reference the condition of the airplanes or guarantee the operation

of the airline or the retention of employees or pilots.       However,

the SPA did contain language that, according to Feliciano, was

inserted   to   safeguard   his   investment   "[p]recisely    because

Plaintiff Feliciano was not allowed to inspect the [airplanes']

mechanical equipment with mechanical experts."      Feliciano points

to the following language at Article I, Section C(ii) in the SPA

as protecting his investment:

       The Corporation and/or Seller [Rebarber] have
       satisfied 100% of any known accrued expenses and debt
       of the Corporation.    Any unrecorded or undisclosed
       expenses and liabilities related with the operations
       of the Corporation prior to this date (the "Unrecorded
       Expenses") found by the Purchaser [Feliciano] after
       the date hereof, shall be paid by Seller to the
       Corporation upon claim thereof by Purchaser or the
       Corporation supported by adequate evidence.         If
       Seller fails to reimburse the Corporation, in addition
       to any rights available at law to collect the
       Unrecorded Expenses, Purchaser shall have the right
       to deduct or set-off the Unrecorded Expenses from face
       value of the Note.     All expenses incurred by the
       Corporation prior to the date hereof shall run on the
       account of the Seller; and all expenses incurred by
       the Corporation after the date hereof will run on
       account of the Corporation. In addition, any expenses
       incurred by the Corporation after the date hereof that
       should have been incurred by the Corporation prior to
       this date, will be on the account of the Seller and
       shall be considered Unrecorded Expenses.




                                  -5-
According to Feliciano, Section A of Article IV of the SPA was

also included to safeguard his investment by indemnifying him

against a breach of Rebarber's representations:

        Seller agrees to indemnify and save and hold harmless
        the Purchaser from and against all losses, claims,
        causes of action, obligations, suits, costs, damages,
        expenses . . . and liabilities which the Purchaser
        . . . may suffer or incur or be compelled to or be
        subject to and which are caused by or arise directly
        or indirectly by reason of the breach of any
        representations   and   warranties  of   the   Seller
        contained herein.

Feliciano explains that Sections D and I of Article II serve as

said   representations,   for    which   Rebarber    would   be    liable    if

breached:

        The   Corporation   has   all   operating   authority,
        licenses,    franchises,     permits,    certificates,
        consents,   rights   and    privileges   (collectively
        "Licenses") as are necessary or appropriate to the
        operation of its business as now conducted and as
        proposed to be conducted and which the failure to
        possess would have a material adverse effect on the
        assets, operations or financial condition of the
        Corporation.   Such Licenses are in full force and
        effect, no violations have been or are expected to
        have been recorded in respect of any such Licenses,
        and no proceeding is pending that could result in the
        revocation or limitation of any such Licenses. The
        Corporation has conducted its business so as to comply
        in all material respects with all such Licenses . . .
        . [And t]he Corporation has no material unrecorded or
        unreported liabilities or contingencies.

            Prior to signing the SPA, Feliciano represents that he

evaluated    "AA's   financial    records   and     aircraft      flight    and

maintenance log books from which it appeared that AA was operating


                                   -6-
in compliance with regulations, and that its aircrafts [sic] were

in excellent condition[]."          Feliciano also states that Rebarber

assured him that the airplanes were in excellent condition and

that AA could operate with its current staff of two full time

pilots   and    one    part-time   pilot. 1      Additionally,    Rebarber   had

assured Feliciano that the airline operated in accordance with

Federal Aviation Administration ("FAA") rules and regulations.

Regarding      the    airplane   logs,    only   scheduled   inspections     and

routine maintenance appeared on the logbooks prior to December 14,

2014; there were no entries then, or in the year that followed,

that would ground the airplanes.

            Only a week after signing the SPA, on December 23, 2014,

Feliciano      discovered   "maintenance[]       and   repair[]   issues     that

placed the licenses and permits at risk which were not recorded on

the logbooks and should have been recorded and repaired before the

purchase."2     AA thus incurred expenses to repair the airplanes and


1 Even though at this procedural juncture we are obligated to
construe the facts in Feliciano's favor, see Tang v. Citizens Bank,
N.A., 821 F.3d 206, 215 (1st Cir. 2016), this statement, supported
only by Feliciano's sworn affidavit, appears to contradict
Feliciano's own admissions in his response to Rebarber's motion
for summary judgment. More on this later.

2 Despite Feliciano's sworn statement to this effect, the
allegation that Feliciano discovered issues with the airplanes by
December 23, 2014 is not otherwise supported by the uncontested
summary judgment record. The record reflects that the first issue
with an aircraft was noted on December 28, 2014 and was corrected
that day.    Another aircraft flew through early January until

                                         -7-
purchase new equipment, which according to Feliciano, "should have

been done before the SPA."   In addition, AA incurred the collateral

costs of chartering flights, the result of having to ground the

airplanes, according to Feliciano.

           A year later, Feliciano's final payment to Rebarber came

due under the terms of the deal.   Feliciano notified Rebarber that

he was exercising his right to set off a claim against Rebarber

for the full amount of $250,000 and was requesting an additional

$25,395.46 to top it off.    Feliciano charged Rebarber with having

breached the contract because equipment in all six airplanes had

either been broken or inoperative and the airplanes had had to be

grounded and expenditures incurred in order for the airplanes to

be airworthy.    Rebarber, in turn, rejected these allegations.

Feliciano then sent him the $250,000 payment, and approximately a

year later, filed this suit.

B.   Procedural History

           On September 26, 2016, Feliciano and AA filed a diversity

action against Rebarber in the United States District Court for

the District of Puerto Rico.   The case was referred to a Magistrate

Judge pursuant to the parties' consent.   With leave from the court,


scheduled maintenance was performed.    For a description of the
airplanes' issues and when they arose, as confirmed by Feliciano,
see Feliciano-Muñoz v. Rebarber-Ocasio, Civ. No. 16-2719 (MEL),
2018 WL 8805486, at *3 (D.P.R. Sept. 28, 2018).


                                 -8-
on April 28, 2017, Feliciano and AA3 amended their complaint.                   The

complaint alleged "an action for a breach of contract arising from

the   false   representations         of     the   Defendant      regarding     the

Corporation's      compliance      with       applicable       FAA     laws     and

regulations."      The complaint cited three contractual provisions

that, according to Feliciano, contained representations that he

had "reasonably relied on . . . at the moment of the execution of

the SPA" and that Rebarber had allegedly breached.                      Feliciano

requested damages totaling $520,673.16 plus interest, costs, and

attorney's    fees.      On   April    30,    2017,   Rebarber       answered   the

complaint,    denying    Feliciano's       allegations     that      Rebarber   had

breached the contract and asserting that Feliciano had purchased

the airline without conducting due diligence and any post-purchase

difficulties were related to Feliciano's own mismanagement and

unfitness.    After the close of discovery, on January 16, 2018,

Rebarber   moved   for   summary      judgment.       Feliciano       opposed   the

summary judgment motion, and Rebarber replied.4                   On August 30,



3 Because the district court dismissed AA from the suit, a decision
that AA does not appeal, for our purposes we refer to Feliciano as
the singular plaintiff.
4 As the district court pointed out, Rebarber's reply to
Feliciano's opposition did not comply with Local Rule of Civil
Procedure 56 for having failed to "admit, deny, or qualify the
additional facts submitted by Plaintiffs." Feliciano-Muñoz, 2018
WL 8805486, at *2 n.2. "Therefore, Plaintiffs' additional facts
w[ere] taken into account, and Defendant's additional facts w[ere]

                                       -9-
2018, the parties filed their joint proposed pretrial order,

pending the district court's decision on summary judgment.

           On   October    18,     2018,    the     district    court    granted

Rebarber's motion for summary judgment.                 The district court,

finding Feliciano's allegation in the amended complaint "elusive,"

determined that "while Plaintiffs ha[d] spoken the language of

breach of contract, what Plaintiffs [we]re in essence alleging

[wa]s a claim of deceit, known as 'dolo' under Puerto Rico contract

law."   Feliciano-Muñoz v. Rebarber-Ocasio, Civ. No. 16-2719 (MEL),

2018 WL 8805486, at *4 (D.P.R. Sept. 28, 2018).                  The district

court, having before it a motion for summary judgment, dismissed

the breach of contract claim under Federal Rule of Civil Procedure

12(b)(6) for failure to "state a claim to relief that [wa]s

plausible on its face." Id. at *5 (quoting Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009)).      Next, applying the test for deceit in the

formation of the contract, the court proceeded to find that,

although a reasonable jury could find that Rebarber had made false

representations related to the aircraft and their compliance with

FAA regulations, Feliciano was a sophisticated buyer who had

previous   experience     buying   and     owning    aircraft   and     had   been

assisted in the deal by three consultants. Id. at *5-7.               Therefore,




disregarded . . . ." Id.


                                     -10-
the district court concluded no jury could find reasonable reliance

when Feliciano "chose to rely on [Rebarber]'s representations that

[AA] was operating in compliance with FAA regulations and that the

airplanes were in excellent condition, rather than insisting on a

mechanical inspection." Id. at *8.   Feliciano now appeals this

decision.     This Court has jurisdiction pursuant to 28 U.S.C.

§ 1291.

C.   Discussion

                        1. Breach of contract

            "We review the district court's decision to treat the

defendant['s] motion for summary judgment as a motion to dismiss

for abuse of discretion."      Ríos-Campbell v. U.S. Dep't of Com.,

927 F.3d 21, 24 (1st Cir. 2019) (citing Vélez v. Awning Windows,

Inc., 375 F.3d 35, 41 (1st Cir. 2004)).     "The dispositive question

is whether, in the absence of special circumstances or persuasive

reasons,    the   district    court     abused   its   discretion   in

transmogrifying a fully developed motion for summary judgment,

replete with exhibits gleaned partially through discovery, into a

motion to dismiss for failure to state a claim." Id. at 24

(holding sua sponte that the district court abused its discretion

when it converted the defendants' motion for summary judgment into

a motion to dismiss).     In Ríos-Campbell, this Court found that

although "the parties d[id] not quarrel with the district court's


                                 -11-
treatment of the defendant's motion for summary judgment as a

motion to dismiss, the issue cast[] a large shadow over any attempt

to review the ruling below." Id.

           Although support in our rules can be found for sometimes

treating a motion to dismiss for failure to state a claim as a

motion for summary judgment, see Fed. R. Civ. P. 12(d); Beddall v.

State St. Bank & Tr. Co., 137 F.3d 12, 17 (1st Cir. 1998), "we

know of no authority that allows for the reverse conversion of a

summary judgment motion into a motion to dismiss for failure to

state a claim."     Ríos-Campbell, 927 F.3d at 25.      "Just because a

cucumber can be turned into a pickle does not mean that a pickle

can be turned into a cucumber." Id.

           As explained above, the district court, when confronted

with Rebarber's motion for summary judgment, determined that to

the extent the complaint contained a breach of contract claim,

such   a   claim   did   not   survive    the   threshold   question   of

plausibility, the familiar standard appropriate at the motion to

dismiss stage.     See Feliciano-Muñoz, 2018 WL 8805486, at *5 ("To

survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to 'state a claim to relief that

is plausible on its face.'" (quoting Iqbal, 556 U.S. at 678));

see, e.g., Zell v. Ricci, 957 F.3d 1, 7 (1st Cir. 2020) ("[F]irst,

'isolate and ignore statements in the complaint that simply offer


                                  -12-
legal labels and conclusions or merely rehash cause-of-action

elements[,]'    then   'take    the   complaint's      well-pled    (i.e.,

non-conclusory,    non-speculative)      facts   as   true,   drawing   all

reasonable inferences in the pleader's favor, and see if they

plausibly narrate a claim for relief.'" (alterations in original)

(quoting Zenón v. Guzmán, 924 F.3d 611, 615–16 (1st Cir. 2019))).

The court went on to explain that

       [w]hile Plaintiffs did invoke the term "breach of
       contract," and not "deceit," it should come as no
       surprise to Defendant that Plaintiffs are in fact
       bringing a deceit claim for two reasons. First, in
       the joint proposed pretrial report, Plaintiffs argue
       that "Defendant's actions constitute deceit in the
       formation of the contractual relationship (also known
       as 'dolo' under the Code)."     Second, in his motion
       for summary judgment, Defendant raises some arguments
       which are relevant to a deceit claim, and not relevant
       to a breach of contract claim.           Specifically,
       Defendant argues that summary judgment should be
       granted because Mr. Feliciano-Muñoz had previous
       experience buying and owning aircrafts [sic] and
       because he retained three consultants to assist him
       with the purchase.    Mr. Feliciano-Muñoz's previous
       experience buying and owning aircrafts [sic] and
       hiring of consultants is irrelevant to the question
       of whether Rebarber later breached the terms of the
       contract between him and Mr. Feliciano-Muñoz.

Feliciano-Muñoz,    2018 WL 8805486,    at   *5   (record   citations

omitted).

            On appeal, Feliciano requests that this Court vacate the

district court's decision to dismiss the breach of contract claim

and remand with instructions that the contract claim be reinstated.

Feliciano argues in his opening brief that his complaint alleged

                                  -13-
breach of contract by identifying which clauses in the SPA had

been breached, the specific facts which led to their breach, and

an accounting of the costs that resulted, which according to the

SPA, should have been covered by Rebarber.            He posits that the

breach of contract claim, "while factually intertwined with the

allegations against Rebarber for making false representations,"

should "stand alone" and explains that, while the proposed pretrial

order submitted to the court added the claim of deceit as a

secondary theory of liability, there was no indication that the

contract claim had dropped out.           In turn, Rebarber conceded at

oral argument that the complaint contained allegations of a breach

of contract and that he did not argue otherwise in the district

court, instead training his arguments on the facts developed in

the record (as is appropriate at the summary judgment stage).

While Rebarber contends that the district court's maneuver was

ultimately to Feliciano's benefit, his brief on appeal in support

of the argument that Feliciano did not sufficiently plead a breach

of contract claim relies primarily on the record developed beyond

the complaint and the SPA attached to it.            Rebarber's repeated

references     to   material   outside    the   complaint   disaffirm   the

district court's approach.

             Here, we find that the district court erred in concluding

that Feliciano did not assert a breach of contract claim and abused


                                   -14-
its discretion when it converted Rebarber's motion for summary

judgment on said claim into a motion to dismiss.                   Rebarber chose

to answer the complaint rather than move to dismiss it under the

proper procedures and filed his motion for summary judgment months

after the close of discovery.            See Ríos-Campbell, 927 F.3d at 25

("The defendants chose not to file a motion to dismiss but instead

to move for summary judgment, and that choice should be given some

weight . . . .").         Notwithstanding the addition in the proposed

pretrial    order    of   the    deceit      claim     (which   can   be    asserted

concurrently with a breach of contract claim, see, e.g., P.C.M.E.

Com., S.E. v. Pace Membership Warehouse, Inc., 952 F. Supp. 84,

91, 94 (D.P.R. 1997)), there is no indication in the record that

Feliciano was no longer pressing the breach of contract claim.

The district court observed that Rebarber had raised arguments

related to Feliciano's "previous experience buying and owning

aircrafts    [sic]   and       hiring   of   consultants,"        which    would   be

irrelevant to the breach of contract claim but relevant to a deceit

claim.5    But it is unclear why a purported inadequacy in the moving

party's    formation      of    arguments      would    warrant    the     court   to

accommodate that party's failure to satisfy its own burden as the



5 Reasonable reliance is, of course, not an element of a breach of
contract claim.   See Markel Am. Ins. Co. v. Díaz-Santiago, 674
F.3d 21, 31 (1st Cir. 2012).


                                        -15-
moving party and to conveniently convert the motion to apply a

standard that is less evidentiarily demanding in the moving party's

favor.    See Fed. R. Civ. P. 56(a) & 56(c)(1); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986) ("[A] party seeking

summary   judgment   always   bears   the   initial   responsibility   of

informing the district court of the basis for its motion.").           On

summary judgment, the initial burden was Rebarber's, and if the

district court found that there was a deficiency in Rebarber's

motion, it could have taken the appropriate measures pursuant to

Federal Rules of Civil Procedure 56(e) and (f). Therefore, neither

the district court's questionable reconstruction of Feliciano's

claims, nor Rebarber's purportedly irrelevant arguments, justify

the court's move to convert without notice a motion for summary

judgment into a motion to dismiss.

           We do, however, recognize that this case differs from

Ríos-Campbell in at least one key respect: here, the district court

did decide a separate claim under the summary judgment framework.

While this might mitigate the policy concern expressed in our

precedent that the "invocation of the plausibility standard after

the completion of discovery would defeat th[e] goal" of avoiding

"unnecessary discovery," Ríos-Campbell, 927 F.3d at 26 (first

citing then quoting Grajales v. P.R. Ports Auth., 682 F.3d 40, 46

(1st Cir. 2012)), judicial efficiency would have been better served


                                 -16-
here by dealing directly with Rebarber's arguments put forth in

his   summary   judgment   motion,     which   purported   to     address

Feliciano's breach of contract claim.      For the foregoing reasons,

we vacate the district court's decision dismissing the contract

claim under Rule 12(b)(6) and remand with instructions to reinstate

the contract claim for review on summary judgment.

                            2. Dolo Claim

           We review the grant of summary judgment de novo and draw

all reasonable inferences in favor of the non-moving party.          Tang

v. Citizens Bank, N.A., 821 F.3d 206, 215 (1st Cir. 2016) (citing

Pérez–Cordero v. Wal–Mart P.R., Inc., 656 F.3d 19, 25 (1st Cir.

2011)).   Summary judgment is appropriate when "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."    Fed. R. Civ. P. 56(a).         "An issue

is 'genuine' if it can 'be resolved in favor of either party,' and

a fact is 'material' if it 'has the potential of affecting the

outcome of the case.'"      Tang, 821 F.3d at 215 (quoting Pérez–

Cordero, 656 F.3d at 25).    The party moving for summary judgment

bears the initial burden of showing that no genuine issue of

material fact exists.      Celotex Corp., 477 U.S. at 323.          Then,

"[the nonmoving party] must respond to a properly supported motion

with sufficient evidence to allow a reasonable jury to find in its

favor 'with respect to each issue on which [it] has the burden of


                                -17-
proof.'"   Prado Álvarez v. R.J. Reynolds Tobacco Co., 405 F.3d 36,

39 (1st Cir. 2005) (alteration in original) (quoting DeNovellis v.

Shalala, 124 F.3d 298, 306 (1st Cir. 1997)).             The non-movant cannot

merely   "rely   on   an   absence    of     competent    evidence,   but   must

affirmatively    point     to   specific      facts   that   demonstrate     the

existence of an authentic dispute."              McCarthy v. Nw. Airlines,

Inc., 56 F.3d 313, 315 (1st Cir. 1995) (citing Garside v. Osco

Drug, Inc., 895 F.2d 46, 48 (1st Cir. 1990)).

           Under Puerto Rico contract law, "[t]here is deceit when

by words or insidious machinations on the part of one of the

contracting parties the other is induced to execute a contract

which without them he would not have made."                   P.R. Laws Ann.

tit. 31, § 3408.         Deceit, or dolo, can exist either "in the

'formation' of a contract where a party obtains the consent of

another through deceptive means," or "in the 'performance' of a

contractual obligation where a party knowingly and intentionally,

through deceitful means, avoids complying with its contractual

obligation."     Generadora de Electricidad del Caribe, Inc. v.

Foster Wheeler Corp., 92 F. Supp. 2d 8, 18 (D.P.R. 2000) (first

citing P.R. Laws Ann. tit. 31, §§ 3404-3409 then citing P.R. Laws

Ann. tit. 31, §§ 3018-3019).         "Furthermore, dolo can be considered

either 'substantial' ('grave'), when it determines the consent of

a party, or 'incidental' when it merely influences the consent."


                                      -18-
Burk v. Paulen, 100 F. Supp. 3d 126, 134 (D.P.R. 2015) (quoting

P.R. Laws Ann. tit. 31, § 3409 and P.C.M.E., 952 F. Supp. at 92).

Substantial dolo nullifies the contract.             See P.R. Tel. Co. v.

SprintCom, Inc., 662 F.3d 74, 99 (1st Cir. 2011) (citing Colón v.

Promo   Motor     Imps.,   Inc.,   144   P.R.   Dec.   659,   668   (1997)).

Incidental dolo, on the other hand, "merely gives rise to a claim

for damages."     Burk, 100 F. Supp. 3d at 134; see Portugués-Santana

v. Rekomdiv Int'l, 657 F.3d 56, 59 (1st Cir. 2011) (affirming a

jury    verdict    awarding   damages    for    a   dolo   claim    "alleging

[defendants'] false representations . . . fraudulently induced

[the plaintiff] to enter into retainer agreements").

             Dolo, like fraud, may not be presumed, and "the party

alleging dolo bears the burden of proof" and must "demonstrate the

intentional fault or bad faith of the person to whom it is

imputed."     Burk, 100 F. Supp. 3d at 135 (quoting P.C.M.E., 952 F.

Supp. at 92); see Miranda Soto v. Mena Eró, 9 P.R. Offic. Trans.
628, 634 (1980).     "[I]n determining whether to permit invalidation

of a contract on the basis of dolo, Puerto Rico courts place

considerable weight on the education, social background, economic

status, and business experience of the party seeking to avoid the

contract."      Citibank Glob. Markets, Inc. v. Rodríguez Santana,

573 F.3d 17, 29 (1st Cir. 2009) (citing Cabán Hernández v. Philip

Morris USA, Inc., 486 F.3d 1, 12 (1st Cir. 2007)); see also


                                    -19-
Citibank v. Dependable Ins. Co., 21 P.R. Offic. Trans. 496, 512

(1988).   "The cases in which a party has been held to a contract

by virtue of that party's sophistication involve a lack of evidence

of bad faith on the part of the defendant, a plaintiff that is a

sophisticated business entity, or both."        Estate of Berganzo-Colón

ex rel. Berganzo v. Ambush, 704 F.3d 33, 42 (1st Cir. 2013)

(citations omitted); see, e.g., Cabán Hernández, 486 F.3d at 12

("[While] the appellants are reasonably well-educated, experienced

individuals, all of whom have held responsible positions in the

private sector . . . they have presented no significantly probative

evidence of deception."); see also Citibank Glob. Markets, 573
F.3d at 29 ("Fernandez's sophistication, coupled with his failure

to allege sufficient, colorable bad faith on the part of Smith

Barney, defeats any claimed dolo in this case.").

           As   we   mentioned   above,   the   district   court   credited

Feliciano with having alleged a claim for deceit, or dolo, under

Puerto Rico contract law.        See Feliciano-Muñoz, 2018 WL 8805486,

at *4.    Although the dolo claim was only first named as such in

the proposed pretrial order,6 the amended complaint stated that


6 In presenting his dolo claim, Feliciano actually articulated the
test for fraud, see R. at 31 (citing P.R. Power Auth. v. Action
Refund, 472 F. Supp. 2d 133, 138–39 (D.P.R. 2006)). Puerto Rico
Power Authority relies on the legal test articulated in In re Las
Colinas, Inc., 294 F. Supp. 582, 598–99 (D.P.R. 1968).      "[T]he
claims in In re Las Colinas centered around fraud, not dolo." See
Huongsten Prod. Imp. & Exp. Co. v. Sanco Metals LLC, 810 F. Supp.
-20-
"[t]his is a breach of contract arising from false representations

and warranties" whereby "Feliciano reasonably relied on Rebarber's

representations and warranties."      Presumably responding to this

allegation, Rebarber's motion for summary judgment argued that

Feliciano, who had several professionals assisting him with the

deal and who had prior experience purchasing airplanes, had been

provided with lists of the airplanes' serial numbers, avionics,

and equipment and had had the opportunity to visually inspect the

airplanes with one of his consultants.      Thus, Rebarber's motion

posited that Feliciano had not reasonably relied on Rebarber's

alleged representations. 7   In response, Feliciano argued that,

notwithstanding the fact that he had retained experts to assist

with the deal, Rebarber had forbidden him from conducting a

mechanical inspection of the aircraft and "[p]recisely[] for said




2d 418, 433 (D.P.R. 2011) (explaining that fraud and dolo are
distinct concepts that should not be confused).
7 In addition, Rebarber's motion for summary judgment argued that
based on the parties' exchanges prior to the SPA, Feliciano knew
the deal was "as is"; Rebarber "represented a truthful fact when
[he] guaranteed that the company was in compliance with the Federal
Aviation Regulations and that the certificates were in full effect"
and Feliciano admitted as much in his deposition; and that all
expenses related to the aircraft post-dating the SPA were for
"routine maintenance, normal unexpected repairs or voluntary
adding of non-regulatory equipment."     However, because Rebarber
failed to comply with several orders pertaining to discovery, this
final argument, relying on expert reports that the court excluded,
is not supported by the summary judgment record.


                               -21-
reason the SPA contain[ed] provisions for Plaintiff Feliciano to

recover from Defendant Rebarber any expenses for repairs that

Defendant Rebarber should have done before the SPA."              In addition,

Feliciano alleged that the airplanes' records used by his aviation

consultant to evaluate the airplanes were "not true or reliable."

He also stated that the airplanes he had previously owned were

different from AA's airplanes.

            In an effort to make sense of the parties' arguments,

the   district   court   concluded     that   Feliciano    was    essentially

alleging dolo, akin to fraud in the inducement, which requires the

asserting   party   to   show   "(1)   a   false     representation    by   the

defendant; (2) the plaintiff's reasonable and foreseeable reliance

thereon; (3) injury to the plaintiff as a result of the reliance;

and (4) an intent to defraud."         Feliciano-Muñoz, 2018 WL 8805486,

at *4 (citing Kellogg USA v. B. Fernández Hermanos, Inc., 2010 WL
376326, No. 07-1213 (GAG/BJM), at *12 (D.P.R. Jan. 27, 2010));

see Portugués-Santana, 657 F.3d at 62 (citing P.R. Elec. Power

Auth. v. Action Refund, 515 F.3d 57, 66 (1st Cir. 2008)); Lummus

Co. v. Commonwealth Oil Ref. Co., 280 F.2d 915, 933 (1st Cir.

1960).     The district court, accepting for purposes of summary

judgment    Feliciano's    allegations        that     Rebarber     had     made

misrepresentations about the airplanes, nevertheless, determined

that the circumstances showed that Rebarber was a sophisticated


                                   -22-
buyer who had not reasonably relied on Rebarber's representations

about AA's compliance with FAA regulations or the airplanes'

excellent condition.         Feliciano-Muñoz, 2018 WL 8805486, at *8.

               On appeal, Feliciano argues that the district court

erred in considering whether or not Feliciano was a sophisticated

buyer.     He explains that the cases the court relied on to set

forth the law of sophisticated buyer all dealt with claims of

serious dolo, where the party alleging deceit was seeking to

invalidate the contract.         See Kellogg USA, 2010 WL 376326, at *11;

Citibank Glob. Markets, Inc., 573 F.3d at 29; Citibank, 21 P.R.

Offic. Trans. at 512; Miranda Soto, 9 P.R. Offic. Trans. 628.                           As

Feliciano is only requesting damages for incidental dolo, he

insists the law of sophisticated buyer is inapplicable.                            In the

alternative,        Feliciano    posits      that        his       "education,     social

background and economic status w[ere] never put into evidence for

the district court to consider the degree of his sophistication as

a     buyer,   or   the    degree    in    which        he    relied    on   the    false

representations by Rebarber."             Finally, Feliciano avers that there

was     reasonable        reliance    and        that        the    district       court's

determination that Feliciano "threw caution to the wind and chose

to rely on Rebarber's representations . . . rather than insisting

on a mechanical inspection" was contrary to the evidence in the

record.


                                          -23-
              First, we acknowledge that most of the cases applying

the sophisticated party concept relate to the invalidation of

contracts under a theory of serious dolo.             See, e.g., Citibank

Glob. Mkts., Inc., 573 F.3d at 29.          But see Portugués-Santana, 657
F.3d at 62 (rejecting argument in a case of incidental dolo that

plaintiff's "education and business experience" meant that his

reliance on defendants' assurances was unreasonable not because

the plaintiff's background was irrelevant, but because defendants'

assurances      were   made   following      the   contract's    formation).

Nonetheless, we find no support in these precedents for Feliciano's

claim that the same principles should not be applied to a deceit

claim seeking damages, and Feliciano has articulated no other

reason to reject this approach.           Therefore, we confirm that the

district court applied the correct legal framework for the dolo

analysis. 8     See    Citibank   Glob.   Mkts.,   Inc., 573 F.3d   at   29

(determining that appellant's argument against the application of

the sophisticated party concept because the "Puerto Rico Supreme

Court has been expanding the law of dolo[] and . . . is increasingly

viewing failures to speak during contract negotiations with a



8 Although we acknowledge that dolo can include a broader swath of
conduct than just fraud in the inducement, see Burk, 100 F. Supp.
3d at 134-35, Feliciano does not contest this aspect of the
district court's opinion and does not offer an alternative
framework by which to assess his deceit claim.


                                     -24-
jaundiced eye, even when the party . . . is sophisticated" was not

adequately supported by translated caselaw).9

          Second, we find that Feliciano has failed to put forth

evidence that would allow a reasonable factfinder to conclude that

he reasonably relied on Rebarber's alleged misrepresentations.10

See Portugués-Santana, 657 F.3d at 59 (requiring "the plaintiff's

reasonable   and   foreseeable   reliance"   on   a   party's   false

representation); see also P.R. Elec. Power Auth., 515 F.3d at 67

("Puerto Rico law places little weight on a sophisticated and

experienced business party's assertion of unknowing reliance.").

Feliciano faults the district court for ruling that he was a



9 Feliciano does not argue that the concept of sophisticated party
should not apply in cases of serious dolo where a party is seeking
to avoid the contract.
10For purposes of this analysis and because it is non-dispositive,
see Celotex Corp., 477 U.S. at 323, we bypass the question of
whether a reasonable jury could find that Rebarber falsely
represented the condition of the airplanes as excellent and that
AA was operating in compliance with FAA rules and assume this to
be the case.     See Feliciano-Muñoz, 2018 WL 8805486, at *6.
However, we rule out that a jury could find that Rebarber
misrepresented the number of pilots needed to operate AA.      The
district court did not address this claim, and Feliciano does not
challenge the district court's omission on appeal. Furthermore,
we find Feliciano's unsupported, conclusory statement that
Rebarber misrepresented the number of pilots needed to operate AA
-- contained in Feliciano's self-serving affidavit and seemingly
contradicted by his own admission in his opposition to summary
judgment -- is insufficient to give rise to a disputed material
fact. See Torrech-Hernández v. Gen. Elec. Co., 519 F.3d 41, 48
(1st Cir. 2008).


                                 -25-
sophisticated buyer when "[his] education, social background and

economic status was [sic] never put into evidence."                  Although

Feliciano points to gaps in the record about his background, he

cannot resist summary judgment by "rest[ing] on mere allegations

or denials, but must identify and allege specific facts showing a

genuine issue for trial."       Torrech-Hernández v. Gen. Elec. Co.,

519 F.3d 41, 47–48 (1st Cir. 2008) (citing Colantuoni v. Alfred

Calcagni & Sons, Inc., 44 F.3d 1, 6 (1st Cir. 1994)).                 He has

failed to do so.    Setting aside the question of whether Feliciano

was a sophisticated buyer per se, we find that there is not

sufficient    evidence   in   the   record   to   allow   a   jury   to   find

reasonable reliance.

             Feliciano does not dispute that he was an experienced

businessman, who had owned airplanes in the past, and that he hired

three experts, including an aviation consultant, to advise him on

this deal.     To the extent that the district court found this to

be dispositive as to whether it was reasonable for Feliciano to

rely on Rebarber's alleged misrepresentations, we disagree.               See

Feliciano-Muñoz, 2018 WL 8805486, at *8.          Surely, we can think of

situations where a party with Feliciano's background, as evidenced

in the record, is outsmarted by a conniving fraudster so that

reliance might be reasonable.        Yet, in his efforts to prove that

he was not a sophisticated buyer, Feliciano essentially points out


                                    -26-
the many ways his reliance on the alleged misrepresentations would

not have been reasonable under the circumstances.          See Wadsworth,

Inc. v. Schwarz-Nin, 951 F. Supp. 314, 326 (D.P.R. 1996) ("[T]he

unreasonableness of the plaintiff's reliance may be regarded as

sufficient evidence that he did not in fact rely upon the claimed

false representation.").         Puerto Rico law does not allow us to

"attribute [to P]laintiff an ingenuousness almost inexistent in

the business[] world in which he moved," as Feliciano would have

us do.    Planned Credit of P.R., Inc. v. Page, 3 P.R. Offic. Trans.
341, 355 (1975).

             When we construe the facts in Feliciano's favor, as we

must at this stage, his arguments foreclose the possibility that

a reasonable factfinder could find in his favor, and he is not

entitled to the inferences he seeks based on the evidence in the

record.     See Pina v. Children's Place, 740 F.3d 785, 796 (1st Cir.

2014)     ("[A]   nonmovant   cannot   rely     merely   upon     conclusory

allegations, improbable inferences, and unsupported speculation."

(internal    quotation   marks    omitted)    (quoting   Dennis    v.   Osram

Sylvania, Inc., 549 F.3d 851, 855-56 (1st Cir. 2008))).                  For

example, Feliciano posits that because one of his experts advised

him to walk away from the deal and he did not, he must have "relied

solely on Rebarber's warranties."          Appellant's Br. 28 (emphasis

added).      This is not a reasonable inference.           "[B]lind faith


                                    -27-
cannot vitiate the[] opportunity to detect the fraud."          Kennedy

v. Josephthal & Co., 814 F.2d 798, 805 (1st Cir. 1987).

            While this may not be relevant to a breach of contract

claim, given the SPA's integration clause, the summary judgment

record shows that Feliciano was on notice that Rebarber intended

the deal to be "as is" and did not allow for a mechanical inspection

of the airplanes.   This further confirms that the dolo claim fails

for want of reasonable reliance.

            If, on the one hand, the executed contract was "as is,"

then a reasonable jury would have to conclude that any reliance by

Feliciano   was   not   reasonable. 11   Feliciano   insisted   in   his

deposition that he only conducted partial due diligence related to

accounting and a long arm, soft appraisal; but he does not offer

any evidence as to why a reasonable factfinder could find his

reliance, in lieu of conducting due diligence, to be reasonable,

given the circumstances and the stakes involved in the transaction.

Feliciano also suggests that it would not have made a difference

had his experts conducted due diligence because the information

provided about the airplanes was "not true or reliable."        In the


11Take by analogy a first-time car buyer, who upon speaking to the
current owner, decides to buy a forty-year-old car based solely on
the owner's representation that the car is in excellent condition
and complies with all current automobile standards, although the
owner affirmatively prevents the prospective buyer from giving it
a test drive or running the engine.


                                  -28-
same breath, he argues that the airplane logbooks were not reliable

because they did not show "entries . . . of any discrepancies or

maintenance issues, for a long time . . . in order to conceal that

the aircrafts [sic] were not in airworthy condition."               Feliciano's

conclusion    about     the   unreliability    of    the   logbooks    is   based

entirely on the face of them, and there is no evidence that this

information was not available to Feliciano or his experts prior to

the execution of the deal.12

             If, on the other hand, the SPA -- contrary to Rebarber's

stated intention -- was not "as is," but contained, instead, an

express warranty related to the condition of the assets, then a

reasonable jury would here have to conclude that Feliciano did not

actually rely on the alleged misrepresentation.                 Indeed, in this

regard, Feliciano has argued that "[p]recisely" because he questioned

Rebarber's    alleged     representation     "that   the   airplanes    were     in

excellent condition," "the SPA contain[ed] provisions for Plaintiff

Feliciano to recover from Defendant Rebarber any expenses for repairs

that Defendant Rebarber should have done before the SPA."                      Put

otherwise,    in   this   scenario,    far    from   actually    relying    on    a

misrepresentation, Feliciano took contractual measures to safeguard

against its falsity.       Although we leave open the question of whether




12Nor did Feliciano put in the record the materials provided by
Rebarber, which Feliciano claims contained false information.


                                      -29-
the deal here was, in fact, "as is," it is clear enough that, under

either circumstance, the dolo claim fails.

             That   there   is        no     probative        evidence   indicating

Feliciano's reasonable reliance does not create a triable issue.

In fact, it is precisely because there is no evidence to support

Feliciano's claim of reasonable reliance that there is not a

question for the jury.         McCarthy, 56 F.3d at 315 ("As to issues

on which the summary judgment target bears the ultimate burden of

proof,   she   cannot   rely     on    an     absence    of    competent   evidence

. . . .").     Based on the evidence in the record, we conclude that

no reasonable jury could rule in Feliciano's favor as to the

reasonable reliance issue.13

             For the reasons explained above, we affirm the district

court's decision to grant Rebarber's motion for summary judgment

on the dolo claim.




13Nor do the cases Feliciano cites support his position that there
was reasonable reliance here. See, e.g., Elias Bros. Rests. v.
Acorn Enter., Inc., 831 F. Supp. 920, 926-27 (D. Mass. 1993)
(finding that "reli[ance] upon prior oral representations . . .
was unreasonable as a matter of law" because the agreement between
the parties, which included a valid integration clause, disclaimed
all earlier oral promises or representations between the parties
so that any reliance on what the court determined was mere
"puffing" or "trade talk" was unreasonable (quoting Schott
Motorcycle Supply, Inc. v. Am. Honda Motor Co., 976 F.2d 58, 65
(1st Cir. 1992))).


                                           -30-
                               II.   Conclusion

             In   sum,   we   hold   that    the   district   court   erred   in

concluding that Feliciano did not assert a breach of contract claim

and abused its discretion when it evaluated Rebarber's motion for

summary judgment with respect to the breach of contract claim as

if it were a Rule 12(b)(6) motion to dismiss.           We vacate and remand

to the district court with instructions to review Feliciano's

breach of contract claim, which according to Feliciano was his

primary theory of liability, under the summary judgment standard.

As for Feliciano's fallback theory of dolo, we affirm the district

court's grant of summary judgment.             Each party shall bear their

own costs.

             Affirmed in part, Vacated and Remanded in part.




                                      -31-